Per Curiam.

We affirm on authority of State v. Uskert (1999), 85 Ohio St.3d 593, 709 N.E.2d 1200. The cause is remanded to the trial court to reinstate the original $280 Administrative License Suspension reinstatement fee that the trial court ordered be applied to any reinstatement fees due on the DUI suspension.
Moyer, C.J., Douglas, Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
F.E. Sweeney, J., dissents for the reasons stated in his dissenting opinion in State v. Uskert (1999), 85 Ohio St.3d 593, 709 N.E.2d 1200.